SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of the district court be and it hereby is AFFIRMED.
Plaintiff R. Keith Milligan appeals the district court’s affirmance of an order of the bankruptcy court enforcing a settlement order. The settlement order, which memorialized an oral agreement on the record before the bankruptcy court, provided that Milligan would execute a general release in defendants’ favor upon receipt of $120,000. Milligan has been paid the agreed sum, but refuses to deliver the executed releases because he contends that the settlement order does not reflect the terms of the oral agreement before the bankruptcy court. We reject Milligan’s claim. He had ample opportunity to object to its terms at the time it was issued. He made no objection and accepted payment pursuant to its terms. He cannot now challenge the order.